                Case 19-11317-LSS        Doc 255     Filed 09/21/20      Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                                   Chapter 7

 LIVE WELL FINANCIAL, INC.,                               Case No. 19-11317 (LSS)

 Debtor.                                                  Related D.I. 243



                CERTIFICATION OF COUNSEL REGARDING THE
            APPLICATION OF CHAPTER 7 TRUSTEE FOR AN ORDER
   (I) AUTHORIZING THE CHAPTER 7 TRUSTEE TO EMPLOY REID COLLINS &
    TSAI LLP AS SPECIAL LITIGATION COUNSEL, AND (II) WAIVING CERTAIN
      INFORMATION REQUIREMENTS PURSUANT TO LOCAL RULE 2016-2(h)

          The undersigned counsel to David W. Carickhoff (the “Trustee”), Chapter 7 Trustee of

Live Well Financial, Inc., hereby certifies as follows:

          1.     On August 11, 2020, the Trustee filed the Application of Chapter 7 Trustee for an

Order (I) Authorizing the Chapter 7 Trustee To Employ Reid Collins & Tsai LLP As Special

Litigation Counsel, and (II) Waiving Certain Information Requirements Pursuant to Local Rule

2016-2(h) [D.I. 243] (the “Application”).

          2.     The notice appended to the Application set August 25, 2020 at 4:00 p.m. (ET) (the

“Objection Deadline”) as the deadline to file any response or objection to the relief requested in

the Application.

          3.     Prior to the Objection Deadline, counsel to the Trustee received informal comments

to the Application from counsel to the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”). No other formal or informal responses to the Application were

received.

          4.     On September 10, 2020, the Court conducted a hearing on, inter alia, the

Application. At the conclusion of that hearing, the Court stated it would grant the relief requested



156698.01600/123813865v.1
                Case 19-11317-LSS          Doc 255       Filed 09/21/20      Page 2 of 3




in the Application subject to agreement among the parties on a revised proposed form of order

granting the Application and entry of an agreed form of order granting the Motion of Chapter 7

Trustee for Approval of Litigation Support and Alignment Agreement by and Between David W.

Carickhoff, in His Capacity as Chapter 7 Trustee for the Estate of Live Well Financial, Inc., and

Mirae Asset Securities (USA) Inc., Pursuant to 11 U.S.C. §§ 105(a) and 363(b) and Rule 9019(a)

of the Federal Rules of Bankruptcy Procedure [D.I. 242] (the “Alignment Motion”).1

        5.      Attached as Exhibit A to this certification is a revised proposed form of order (the

“Revised Proposed Order”) that includes language agreed to by and among the U.S. Trustee, the

Trustee, Mirae Asset Securities (USA) Inc. (“Mirae”), and Reid Collins & Tsai LLP (“Reid

Collins”). Attached as Exhibit B to this certification is a blackline of the Revised Proposed Order

marked against the form of order filed with the Motion.

        6.      Each of counsel to the U.S. Trustee, Mirae, and Reid Collins have indicated they

consent to the entry of the Revised Proposed Order.




1
  An agreed form of order granting the Alignment Motion is being submitted under a separate certification of
counsel contemporaneously with the submission of this certification. Counsel respectfully requests that the
Court enter the order approving the Alignment Motion before entering the order granting the Application.


                                                     2
156698.01600/123813865v.1
                Case 19-11317-LSS      Doc 255      Filed 09/21/20     Page 3 of 3




        WHEREFORE, the Trustee respectfully requests that the Court enter the Revised Proposed

Order annexed hereto as Exhibit A at its earliest convenience.


                                             Respectfully submitted,

Dated: September 21, 2020                    BLANK ROME LLP
       Wilmington, Delaware
                                             /s/ Bryan J. Hall
                                             Regina Stango Kelbon (DE No. 5444)
                                             Stanley B. Tarr (DE No. 5535)
                                             Bryan J. Hall (DE No. 6285)
                                             1201 N. Market Street, Suite 800
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 425-6400
                                             Facsimile:     (302) 425-6464
                                             Email:         Kelbon@BlankRome.com
                                                            Tarr@BlankRome.com
                                                            BHall@BlankRome.com

                                             Michael B. Schaedle (pro hac vice)
                                             One Logan Square
                                             130 North 18th Street
                                             Philadelphia, Pennsylvania 19103
                                             Telephone:     (215) 569-5500
                                             Facsimile:     (215) 569-5555
                                             Email:         Schaedle@BlankRome.com

                                             Co-Counsel to Chapter 7 Trustee




                                                3
156698.01600/123813865v.1
